Exhibit 10.2

INDEMNIFICATION AND HOLD HARMLESS AGREEMENT

THIS INDEMNIFICATION AND HOLD HARMLESS AGREEMENT (this “Agreement”) is made as
of April 12, 2009, by and between Whole Foods Market, Inc., a Texas corporation
(the “Company”), Whole Foods Market Services, Inc., Whole Foods Market Group,
Inc., and Mrs. Gooch’s Natural Food Markets, Inc. (collectively, the
“Subsidiaries”), and                      (“Indemnitee”).

WHEREAS, in order to incentivize Indemnitee to serve, or to continue to serve,
as a director, officer or agent of the Company, one of its subsidiaries,
affiliates or regions (in any such case, the “Service”), the Company has agreed
to indemnify Indemnitee as set forth below;

NOW, THEREFORE, in consideration of the foregoing and certain other good and
valuable consideration, the receipt of which is hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

1. Indemnification. Effective as of the original date of Indemnitee’s beginning
Service, the Company and the Subsidiaries shall indemnify Indemnitee and hold
Indemnitee harmless if the Indemnitee is a party or participant (including
non-party witness or otherwise) or is threatened to be made a party or
participant (including non-party witness or otherwise) to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative, arbitrative or investigative, and in any appeal in such action,
suit or proceeding, and in any inquiry or investigation that could lead to such
an action, suit or proceeding, against any and all liabilities, obligations
(whether known or unknown, or due or to become due or otherwise), judgments,
fines, fees, penalties, interest obligations, deficiencies, other actual losses
(for example, verifiable lost income related to time spent defending such claim
or action) and reasonable expenses (including, without limitation, amounts paid
in settlement, interest, court costs, costs of investigators, reasonable fees
and expenses of attorneys, accountants, financial advisors and other experts,
any federal, state, local or foreign taxes imposed on the Indemnitee as a result
of the actual or deemed receipt of any payments under this Agreement, and excise
taxes and penalties ) incurred or suffered by Indemnitee in connection with such
action, suit or proceeding arising out of or pertaining to any actual or alleged
action or omission which arises out of or relates to the fact that Indemnitee is
or was serving as a director or officer of the Company or at the request of the
Company as a director, officer, trustee, employee, or agent of or in any other
capacity for another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise (including any region of the Company), to the
fullest extent permitted by applicable law or the Company’s Articles of
Incorporation and Bylaws, each as amended (but in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
the same or broader indemnification rights than permitted prior thereto) (each
such liability, obligation, judgment, fine, fee, penalty, interest obligation,
deficiency, other actual losses, and reasonable expenses being referred to
herein as a “Loss,” and collectively, as “Losses”). Any Loss incurred by
Indemnitee shall be paid by the Company to Indemnitee on a regular monthly
basis. This indemnity applies even if the Indemnitee caused the Loss through his
or her negligence, strict liability, other fault or otherwise; however, if it is
determined by final judicial decision from which there is no further right to
appeal that indemnification of the Indemnitee under this Agreement or otherwise
is not permitted by applicable law (any such Loss, a “Non-Indemnification
Loss”), Indemnitee shall repay



--------------------------------------------------------------------------------

to the Company within forty-five (45) days of the issuance of such final
judicial decision the amount of such Now-Indemnification Loss paid on behalf of
Indemnitee hereunder that is so determined not to be permitted. The
indemnification rights provided hereby to Indemnitee shall continue even though
he or she may have ceased to be a director, officer, trustee, employee, or agent
of or in any other capacity for the applicable entity.

2. Notice and Coverage Prior to Notice. Indemnitee shall give notice (the
“Notice”) to the Company within five days after actual receipt of service or
summons related to any action begun in respect of which indemnity may be sought
hereunder or actual notice of assertion of a claim with respect to which he
seeks indemnification; provided, however, that the Indemnitee’s failure to give
such notice to the Company within such time shall not relieve the Company from
any of its obligations under Section 1 of this Agreement except to the extent
the Company has been materially prejudiced by Indemnitee’s failure to give such
notice within such time period. Upon receipt of the Notice, the Company shall
assume the defense of such action, whereupon the Indemnitee shall not be liable
for any reasonable fees or expenses of counsel for Indemnitee or any other
Losses incurred with respect to the matters set forth in the Notice and the
Company shall reimburse the Indemnitee for all reasonable expenses related to
the action or claim incurred by the Indemnitee prior to the Indemnitee’s giving
of the Notice. Notwithstanding the foregoing, Indemnitee shall be entitled to
retain counsel and shall be reimbursed in full for all of the fees and expenses
of such counsel in the event that (i) the Company fails to assume the defense of
Indemnitee when it is required to do so hereunder, (ii) counsel proposed by the
Company in fulfillment of its indemnification obligations hereunder is not
reasonably acceptable to the Indemnitee or (iii) there is a potential conflict
of interest among Indemnitee and one or more other persons or entities
represented by counsel proposed by the Company in fulfillment of its
indemnification obligations hereunder. Any reimbursement of expenses or fees
made to Indemnitee pursuant to this paragraph will be made as soon as
practicable following Indemnitee’s substantiation of the amount and type of
expenses and fees so incurred but in no event later than the last day of the
Indemnitee’s taxable year following the taxable year in which the expense was
incurred. The amount of expenses and fees reimbursed to Indemnitee during a
given taxable year of Indemnitee shall not impact the amount of such expenses
and fees that may be reimbursed pursuant to this paragraph during any subsequent
taxable year of Indemnitee and such right to reimbursement is not subject to
liquidation or exchange for another benefit.

3. Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition to
any rights that Indemnitee may have under the Company’s governance documents
(e.g. Articles of Incorporation, By-laws, etc.), applicable law, any agreement,
a vote of stockholders or a resolution of directors, or otherwise and shall
survive any termination, resignation, death or other dismissal of Indemnitee.

4. Insurance. To the extent the Company maintains, at its expense, an insurance
policy or policies providing liability insurance with respect to the acts or
omissions covered by this Agreement, Indemnitee shall be covered by such policy
or policies, in accordance with its or their terms, to the maximum extent of the
coverage available there under.

5. Payment. The Company shall not be liable to Indemnitee under this Agreement
to make any payment in connection with any claim against Indemnitee to the
extent the Indemnitee has otherwise actually received, and is entitled to
retain, payment (under any insurance policy or

 

2



--------------------------------------------------------------------------------

otherwise) of the amounts otherwise indemnifiable hereunder. Notwithstanding the
foregoing, the Company, the Subsidiaries and Indemnitee agree that Indemnitee
has no obligation to pursue or exhaust any remedy against any third party, other
than to reasonably cooperate with the Company and its insurer.

6. Enforceability. The indemnification contained in this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns (including any direct or
indirect successor by purchase, merger, consolidation, liquidation or otherwise
to all or substantially all of the business and/or assets of the Company),
spouses, heirs and personal and legal representatives.

7. Binding Obligation. If this Agreement or any portion hereof shall be found to
be invalid on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless Indemnitee, as to costs,
charges and expenses (including court costs and attorneys’ fees), judgments,
fines, penalties and amounts paid in settlement with respect to any action, suit
or proceeding, whether civil, criminal, administrative, arbitrative or
investigative, and in any appeal in such action, suit or proceeding, and in any
inquiry or investigation that could lead to such an action, suit or proceeding,
to the full extent permitted by any applicable portion of this Agreement that
shall not have been invalidated and to the fullest extent permitted by
applicable law.

8. Governing Law; Venue. This Agreement shall be construed in accordance with
and governed by the laws of the State of Texas, without regard to the principles
of conflicts of laws. The parties agree that any litigation directly or
indirectly relating to this Agreement must be brought before and determined by a
court of competent jurisdiction within Travis County, Texas, and the parties
hereby agree to waive any rights to object to, and hereby agree to submit to,
the jurisdiction of such courts.

9. Right to Sue; Attorneys’ Fees and Costs. If a claim by Indemnitee for payment
of Losses hereunder is not paid in full by the Company within five (5) days
after a written claim has been delivered to the Company, Indemnitee may at any
time thereafter bring suit against the Company and/or the Subsidiaries to
recover the unpaid amount of the claim. If successful in whole or in part in any
such suit, Indemnitee shall be entitled to be paid also the reasonable costs and
expenses of prosecuting such suit. Any such payment of costs and expenses will
be made as soon as practicable following the issuance of the final judgment in
such suit but in no event later than the last day of the Indemnitee’s taxable
year following the taxable year in which the costs and expenses were incurred.
The amount of costs and expenses reimbursed to Indemnitee during a given taxable
year of Indemnitee shall not impact the amount of such costs and expenses that
may be reimbursed pursuant to this paragraph during any subsequent taxable year
of Indemnitee and such right to reimbursement is not subject to liquidation or
exchange for another benefit. In any suit brought by Indemnitee to enforce any
right hereunder (including, without limitation, the right to indemnification),
the burden of proving that Indemnitee is not entitled to such right shall be
borne by the Company. If a claim by the Company for repayment of any
Non-Indemnification Losses previously paid on behalf of Indemnitee hereunder is
not repaid in full to the Company within forty-five (45) days after such ruling
has been delivered to Indemnitee, the Company may at any time thereafter bring
suit against the Indemnitee to recover the unpaid amount.

 

3



--------------------------------------------------------------------------------

10. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the heirs, successors and assigns of each party to this
Agreement.

11. Amendment. This Agreement may be amended, modified or supplemented only by a
written instrument executed by each of the parties hereto.

12. Facsimile and Counterpart Signature. This Agreement may be executed by
facsimile signature and in one or more counterparts, each of which shall for all
purposes be deemed an original and all of which shall constitute the same
instrument, but only one of which need be produced.

13. Enforcement. The Company and the Subsidiaries each expressly confirms and
agrees that it has entered into this Agreement on behalf of themselves and
assumed the obligations imposed on them hereby in order to induce Indemnitee to
serve as a director or officer of the Company, and the Company acknowledges that
Indemnitee is relying upon this Agreement in serving as a director or officer of
the Company.

14. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company and/or the Subsidiaries, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, fines, taxes, penalties, excise taxes, amounts paid or to
be paid in settlement and/or for costs and expenses (collectively “Expenses”),
in connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such action, suit or proceeding in order to reflect
(i) the relative benefits received by the Company and Indemnitee as a result of
the event(s) and/or transaction(s) giving cause to such action, suit or
proceeding; and/or (ii) the relative fault of the Company (and its directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s). The amounts so contributed will be paid to Indemnitee as
reimbursement for such Expenses as soon as practicable following Indemnitee’s
substantiation of the amount of such Expenses but in no event later than the
last day of the Indemnitee’s taxable year following the taxable year in which
the expense was incurred. The amount of Expenses reimbursed to Indemnitee during
a given taxable year of Indemnitee shall not impact the amount of such Expenses
that may be reimbursed pursuant to this paragraph during any subsequent taxable
year of Indemnitee and such right to reimbursement is not subject to liquidation
or exchange for another benefit.

15. Severability. In the event that any one or more of the provisions contained
in this Agreement or any application thereof shall be invalid, illegal or
unenforceable in any respect, the validity, legality or enforceability of the
remaining provisions of this Agreement and any other application thereof shall
not in any way be affected or impaired thereby; provided, that to the extent
permitted by applicable law, any invalid, illegal or unenforceable provision may
be considered for the purpose of determining the intent of the parties in
connection with the other provisions of this Agreement.

16. [Green Indemnitees. The Company hereby acknowledges that any Indemnitee who
is a nominee of Leonard Green & Partners, L.P. and certain of its affiliates
(each, a “Green

 

4



--------------------------------------------------------------------------------

Indemnitee”) has certain rights to indemnification, advancement of expenses
and/or insurance provided by Leonard Green & Partners, L.P. and certain of its
affiliates (collectively, the “Fund Indemnitors”). The Company hereby agrees
(i) that it is the indemnitor of first report (i.e., its obligations to any
Green Indemnitee are primary and any obligation of the Fund Indemnitors to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by any Green Indemnitee are secondary), (ii) that it shall
be required to advance the full amount of expenses incurred by any Green
Indemnitee and shall be liable for the full amount of all Expenses, judgments,
penalties, fines and amounts paid in settlement to the extent legally permitted
and as required by the terms of this Agreement or the Certificate of
Incorporation or Bylaws of the Company (or any other agreement between the
Company and any Green Indemnitee), without regard to any rights any Green
Indemnitee may have against the Fund Indemnitors, and, (iii) that irrevocably
waives, relinquishes and releases the Fund Indemnitors from any and all claims
against the Fund Indemnitors for contribution, subrogation or any other recovery
of any kind in respect thereof. The Company further agrees that no advancement
or payment by the Fund Indemnitors on behalf of any Green Indemnitee with
respect to any claim for which Indemnittee has sought indemnification from the
Company shall affect the Foregoing and the Fund Indemnitors shall have a right
of contribution and/or be subrogated to the extent such advancement or payment
to all of the rights of recovery of any Green Indemnitee against the Company.
The Company and any Green Indemnitee agree that the Fund Indemnitors are express
third party beneficiaries of the terms of this Section 16.] [Include, as
appropriate.]

17. Section 409A. The parties acknowledge and agree that the indemnification
provisions herein are intended to constitute an indemnification plan within the
meaning of Treasury Regulation Section 1.409A-1(b)(10) that does not provide for
a deferral of compensation within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) with respect to any “bona fide
claim” (as described in Treasury Regulation Section 1.409A-1(b)(10)) involving
the actions or failures to act by the Indemnitee in his capacity as a service
provider to the Company and its Subsidiaries. Notwithstanding the foregoing, in
the event that any provisions herein are determined to provide for any deferral
of compensation that is subject to Section 409A, such provisions are intended to
comply with Section 409A and shall be interpreted accordingly.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

Company: Whole Foods Market, Inc. By:  

 

Name:  

 

Title:  

 

Subsidiaries: Whole Foods Market Services, Inc. By:  

 

Name:  

 

Title:  

 

Whole Foods Market Group, Inc. By:  

 

Name:  

 

Title:  

 

Mrs. Gooch’s Natural Food Markets, Inc. By:  

 

Name:  

 

Title:  

 

Indemnitee:

 

Name:  

 

 

6